Conviction is for possessing intoxicating liquor for the purpose of sale, the punishment being one year in the penitentiary.
The record is before this court without a statement of facts. Only one bill of exception appears in the record. Appellant waived a jury and entered a plea of guilty before the court, having filed an application for suspended sentence. Upon the plea of guilty the court assessed appellant's punishment at one year in the penitentiary but denied his request for a suspended sentence. The only bill of exception brought forward complains of the action of the court in refusing to grant the suspended sentence. This court is in no position to pass upon that matter in the absence of a statement of facts.
The judgment is affirmed.
Affirmed.